Citation Nr: 1811516	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-25 772	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for right lower extremity shin splints.

2.  Entitlement to an initial compensable rating for left lower extremity shin splints.


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January to May 1997 and from December 1998 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in February 2017 and was remanded to provide the Veteran with a VA examination. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's right lower extremity shin splints are manifested by a slight knee disability.

2.  The Veteran's left lower extremity shin splints are manifested by a slight knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for the Veteran's right lower extremity shin splints have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5020, 5262 (2017).

2.  The criteria for a 10 percent rating, but no greater, for the Veteran's left lower extremity shin splints have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5020, 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  
Additionally, the use of the "99" series and hyphenated DCs reflects that there is no specific DC applicable to the disability, and it must be rated by analogy.  38 C.F.R. § 4.20 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.   

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010. DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note 1. 

DC 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26  Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the rating schedule does not provide a specific diagnostic code for shin splints, so the Veteran's condition has been rated by the RO analogously under DC 5099-5020 with a noncompensable rating, effective February 2007.  The rating schedule indicates the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis under DC 5003.  38 C.F.R. § 4.71a (2017).

While the RO rated the Veteran under DC 5020, pursuant to the Board's Adjudication Procedures Manuel M21, the Board will evaluate the Veteran's left and right lower extremity shin splints under DC 5262.

The Veteran was seen for his left and right shin splints in January 2007.  The examiner noted the Veteran's ongoing pain and that the Veteran had been in a rehabilitation program, but with low compliance.  The examiner noted the Veteran did not limp and had no swelling or tenderness on either of his shins.  The examiner reported a July 2005 bone scan revealed the Veteran suffered from recurring small healing stress fractures and worsening of the Veteran's shin splints.  The Veteran reported after intense running, he would have pain on the anterior surface of both lower legs.  The Veteran stated on the date of the examination that he was relatively inactive and that because of his inactivity, he had no symptoms secondary to his shin splints, but that if he increased his activity, symptoms returned.  

Under DC 5262, a 10 percent rating is warranted for a slight knee or ankle disability.  The Board finds that the Veteran's competent and credible report of pain when running along with the objective evidence that the Veteran suffered from small stress fractures indicates the Veteran has a slight disability, warranting a 10 percent rating.  

While the Veteran had been scheduled for a more recent examination in order to evaluate his current shin splints symptoms, the Veteran did not appear for this examination.  

The remaining evidence of record does not show the Veteran suffers from more severe symptoms consistent with a moderate disability and therefore, a higher 20 percent rating under DC 5262 is not warranted.  

The Board has considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.   See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination as the Veteran's file does not show the Veteran suffers from any of the above.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The Board has also considered the applicability of § 4.59.  It is VA's policy to recognize painful motion as entitled to at least the minimum schedular rating for the joint. 38 C.F.R. §  4.59  (2017).  The minimum compensable rating for the Veteran's shin splints as rated under DC 5020 is 10 percent and therefore, an evaluation of the Veteran's shin conditions under §4.59 does not grant the Veteran a rating greater than 10 percent.  

The Board has also considered whether a higher rating would be warranted under DC 5020.  DC 5020 provides that synovitis is rated on limitation of motion of the affective parts, as degenerative arthritis (except for gout) under DC 5003.  38 C.F.R. § 4.71a, DC 5020.  The Veteran's medical records and the Veteran's lay statements do not indicate the Veteran suffers from diagnosed arthritis of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Therefore, a higher rating under DC 5020 is not warranted.

The Board has considered whether a higher or separate rating is warranted under any other diagnostic code.  As noted above, the Veteran had been scheduled for an examination to determine the current severity of his bilateral shin splints.  However, as the Veteran did not respond to the notice of his scheduled examination, there was no examination.  The evidence of record does not indicate the Veteran has arthritis of any type, steoporosis, osteomalacia, new benign growth of bones, gout, hydrathrosis, bursitis, myositis, periostitis, mypositis, or tenosynovitis (DCs 5003 - 5024).  The evidence does also does not indicate the Veteran suffers from any limitation of motion, ankylosis of the knee, genu recurvatum, any knee cartilage issues, or any impairment of his tibia and fibula with slight knee or ankle disabilities (DCs 5256 - 5262).  Therefore, an increased rating under another diagnostic code must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

The Duty to Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). 

In response to the Veteran's report of worsening symptomatology of his service-connected bilateral shin splints, the Board remanded the matter in February 2017 in order to afford the Veteran a new VA examination.  The Board remand notified the Veteran of his responsibility to report to the examination.  A notice letter of the examination was sent to the Veteran in March 2017 and a follow-up call was made later in March 2017 prior to the cancellation of the examination.  The Veteran did not RSVP for his examination and the examination was subsequently cancelled.  

In July 2017, VA attempted to call the Veteran to verify his address and to find out why he failed to RSVP for his scheduled examination.  VA left a voice message for the Veteran.  In August 2017, VA attempted to reach the Veteran by email, asking the Veteran to provide current contact information.  A letter was also mailed to the Veteran's last known address.  VA also made attempts to verify the Veteran's current mailing address to third parties.  The Veteran did not respond.  In December 2017, VA sent another email to the Veteran asking him to verify his address that VA had on file and whether the Veteran had received the Supplemental Statement of the Case (SSOC) sent to him, denying his claim because he failed to report to his scheduled examination.  Later in December, the Veteran replied, saying the address on file was correct and that he received the SSOC in the mail.  The Board finds that the Veteran was provided an opportunity to undergo a VA examination in connection with his claims and was notified of the consequences of failing to report for such examination.  However, the Veteran did not RSVP to his examination and did not provide a reason for failing to RSVP.  Additionally, when sent the SSOC, the Veteran did not make a request to reschedule the examination.  Therefore, VA satisfied its duty to assist and to notify.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Under 38 C.F.R. § 3.655, when a veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (b).  In this case, the claim on appeal is the original claim for compensation as contemplated by the operative VA regulations.  Therefore, the claim will be decided on the evidence of record.  

ORDER

Entitlement to a rating of 10 percent, but no greater, for right lower extremity shin splints with knee impairment is granted.  

Entitlement to a rating of 10 percent, but no greater, for left lower extremity shin splints with knee impairment is granted.  


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


